IN THE UNITED STATES COURT OF APPEALS
                FOR THE FIFTH CIRCUIT United States Court of Appeals
                                               Fifth Circuit

                                                                FILED
                                                               April 23, 2010
                              No. 09-30702
                            Summary Calendar                   Lyle W. Cayce
                                                                    Clerk

UNITED STATES OF AMERICA,

                                        Plaintiff-Appellee
v.

JUAN GONZALES, also known as Hugo Daniel-Rodrigues, also known as
Miguel Ventura, also known as Ramon Olarra, also known as Daniel Hugo, also
known as Jose Ventura-Ginez, also known as Hugo Daniel,

                                        Defendant-Appellant


                             Consolidated with
                               No. 09-30703
                            Summary Calendar


UNITED STATES OF AMERICA,

                                        Plaintiff-Appellee
v.

JUAN GONZALES,

                                        Defendant-Appellant


               Appeals from the United States District Court
                   for the Western District of Louisiana
                           USDC No. 6:09-CR-7-1
                          USDC No. 6:09-CR-57-1
                                      No. 09-30702
                                    c/w No. 09-30703

Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Juan Gonzales has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967). Gonzales has filed a response. Our independent
review of the record, counsel’s brief, and Gonzales’s response discloses no
nonfrivolous issue for appeal.          Accordingly, counsel’s motion for leave to
withdraw is GRANTED, counsel is excused from further responsibilities herein,
and the APPEALS ARE DISMISSED. See 5TH CIR. R. 42.2.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2